DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Claims 1-17 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-17 are drawn to a method for staffing and scheduling a plurality of healthcare workers, which is within the four statutory categories (i.e. process).   
Claims 1-17 are directed to the abstract idea of scheduling staffing in healthcare facilities based on availability and profile data of healthcare workers. 
performance of the limitation in the mind (mental process) but for the recitation of generic computer components. These limitations can be done in the human mind or by human using pen and paper. Other than reciting “database and communications devices” nothing in the claim element precludes the step from practically being performed in the mind.
Claims 1 and 9 also recite some limitations that describe a method of managing interactions between people (certain methods of organizing human activity), such as “providing healthcare workers, facilities and scheduler database”, “notifying workers of a match”, “accepting responses within a predetermined response time”, “gathering worker profile data, healthcare staffing requests from a corresponding healthcare facility, GPS geolocation data”, “generating an alert in the event either transit time or transit distance exceeds a time or transit distance factor”, “receiving commands for an upcoming selected shift” and “repeating identifying, matching, notifying, accepting, prioritizing, selecting and notifying steps”. The mere nominal recitation of a generic scheduler database and communications devices, does not take the claim out of the methods of organizing human interactions grouping. 
The dependent claims that cover performance of the limitation in the mind but for the recitation of generic computer components are: “ranking scheduled healthcare workers who match staffing requests based on responses and non-responses-claims 5, 14”, “gathering clock-in, clock-out data, 
The dependent claims that cover managing interactions between people are: “presenting invoice data-claim 8”, “notifying non-selected ones…-claim 10”, “blocking the identification of not available healthcare workers…-claims 11-12”, “monitoring scheduled healthcare workers…,annotating the corresponding worker profile data-claim 13”.
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “storing, in said scheduler database, said worker profile data, worker calendar and said healthcare staffing requests”, “scheduler database”, “storing data”, “notifying one or more of said second said plurality of healthcare workers via said worker communications device of a match between the respective worker calendar and the corresponding staffing request”, “accepting responses from said one or more of said second plurality of healthcare workers via said worker communications devices”, “gathering GPS geolocation data from said scheduled worker's communications device while said scheduled worker is in transit to said corresponding healthcare facility”, “monitoring either a transit time or a transit distance from the current geolocation of said scheduled worker to said corresponding healthcare facility for said selected shift”, “generating an alert”, “receiving from said corresponding healthcare facility for said upcoming selected shift either a cancel worker command, a hold open worker command or a replace worker command for said upcoming selected shift”, “notifying said further workers, accepting responses from said further workers”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment 
Claims also recite other additional limitations beyond abstract idea, such as providing steps, gathering/receiving/storing data from/to a database, generating alert/notification – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a communications device to perform notifying, accepting response from, selecting, monitoring, gathering, receiving and storing data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, Claims 1-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to recite “gathering GPS geolocation data from said scheduled worker's communications device while said scheduled worker is in transit to said corresponding healthcare facility”, “monitoring either a transit time or a transit distance from the current geolocation of said scheduled worker to said corresponding healthcare facility for said selected shift” and tracking real time physical movement is a real time event and it’s similar to example 42 in the guidance. In response, Examiner submits that the limitations of “gathering GPS geolocation data from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626